DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 8/19/22 is acknowledged.
Claims 15 thru 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.  Applicant also withdrew the claims in the paper filed 8/19/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both connections and chip carrier.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 10-11 of claim 1, the applicant states “that the detected difference is adjusted in the localized area around the first temperature sensor”; however, it is unclear how a “difference” already “detected” can be adjusted in only a localized area as opposed to the difference between two structures such as the chip and chip carrier.  Appropriate clarification and/or correction are required.  The same applies to claims 5, 8 and 12.
Regarding claim 3, it is unclear what the applicant means by the term “product” in the limitations “a first product of a first coefficient of thermal expansion (CTE) of the chip and the first temperature and second product of a second CTE of the chip carrier and the second temperature.”  Appropriate clarification and/or correction are required.  The same applies to claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In view of the 112 rejection above, claim(s) 1 thru 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Del Monte 4,481,403.  Del Monte discloses (see, for example, FIG. 1) a chip package comprising a chip having a first temperature sensor 28, chip carrier 12, plurality of solder connections 14/16, second temperature sensor 26, and localized heater element 22.  In column 2, lines 32-38, Del Monte discloses the temperature of the substrate and the temperature of the chip are sensed by resistors and signals indicative of these values are presented to the control circuit which operates to produce heating effects on Rh2 and Rh1 in accordance with the desired expansion and contraction of the chip and substrate.  In column 4, lines 3-6, Del Monte discloses how the temperature sensed by resistor Rs1 being different than the temperature sensed by resistor Rs2 which indicates that the chip should receive additional heat.  Because of the 112 rejection, Del Monte does not clearly disclose that the detected difference being adjusted in the localized area around the first temperature sensor; however, it would have been obvious to one of ordinary skill in the art to have the detected difference being adjusted in the localized area around the first temperature sensor in order to compensate for the difference in expansion and contraction between the chip and chip carrier (for preventing stress in the chip package).
Regarding claim 2, see, for example, column 4, lines 3-6 wherein Del Monte discloses how the temperature sensed by resistor Rs1 being different than the temperature sensed by resistor Rs2 which indicates that the chip should receive additional heat
Regarding claim 3, see, for example, column 3, lines 1-15 wherein Del Monte discloses the temperature coefficient of thermal expansion between the sensors and how to assure the proper heating of the chip and substrate and to provide similar expansion and contraction.
Regarding claim 4, Del Monte does not expressly disclose the chip being comprised of a silicon material having a CTE of approximately 2.6 parts per million (ppm) per degree Centigrade (C) and the chip carrier is comprised of one or more organic laminate materials having a composite CTE of approximately 15 ppm/C.  However, it would have been obvious to one of ordinary skill in the art to have the chip being comprised of a silicon material having a CTE of approximately 2.6 parts per million (ppm) per degree Centigrade (C) and the chip carrier being comprised of one or more organic laminate materials having a composite CTE of approximately 15 ppm/C in order to use materials with adequate semiconducting and supporting properties respectively, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, see, for example, FIG. 1 wherein Del Monte discloses a second localized heater element 24.
Regarding claim 7, see, for example, column 1, lines 55-57 wherein Del Monte discloses the localized heating element 22 may be a resistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Monte 4,481,403 as applied to claims 1-5, and 7 above, and further in view of Male et al. US 9,761,543 B1.  Del Monte does not clearly disclose the first temperature sensor being an on-chip temperature sensor diode and the second temperature sensor being an OCTS; however, Male discloses (see, for example, FIG. 1, and column 4, lines 35-37) a chip package comprising a thermal sensor including a diode 120.  It would have been obvious to one of ordinary skill in the art to have the first temperature sensor being an on-chip temperature sensor diode and the second temperature sensor being an OCTS in order to use a low cost semiconductor device like a diode for temperature sensing, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 8 thru 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Monte 4,481,403 as applied to claims 1-5, and 7 above, and further in view of Aoki et al. US 2017/0354031 A1.  Del Monte does not disclose a printed circuit board.  However, Aoki discloses (see, for example, Fig. 2) an electronic device comprising a printed circuit board 101 with a solder ball grid array 202.  It would have been obvious to one of ordinary skill in the art to have a printed circuit board in order to support the chip package and/or connect it to other components in an electronic device.
Regarding claim 9, see, for example, column 4, lines 3-6 wherein Del Monte discloses how the temperature sensed by resistor Rs1 being different than the temperature sensed by resistor Rs2 which indicates that the chip should receive additional heat
Regarding claim 10, see, for example, column 3, lines 1-15 wherein Del Monte discloses the temperature coefficient of thermal expansion between the sensors and how to assure the proper heating of the chip and substrate and to provide similar expansion and contraction.
Regarding claim 11, Del Monte does not expressly disclose the chip being comprised of a silicon material having a CTE of approximately 2.6 parts per million (ppm) per degree Centigrade (C) and the chip carrier is comprised of one or more organic laminate materials having a composite CTE of approximately 15 ppm/C.  However, it would have been obvious to one of ordinary skill in the art to have the chip being comprised of a silicon material having a CTE of approximately 2.6 parts per million (ppm) per degree Centigrade (C) and the chip carrier being comprised of one or more organic laminate materials having a composite CTE of approximately 15 ppm/C in order to use materials with adequate semiconducting and supporting properties respectively, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, see, for example, FIG. 1 wherein Del Monte discloses a second localized heater element 24.
Regarding claim 14, see, for example, column 1, lines 55-57 wherein Del Monte discloses the localized heating element 22 may be a resistor.
10.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Monte 4,481,403 in view of Aoki et al. US 2017/0354031 A1 as applied to claims 8-12, and 14 above, and further in view of Male et al. US 9,761,543 B1.  Del Monte in view of Aoki does not clearly disclose the first temperature sensor being an on-chip temperature sensor diode and the second temperature sensor being an OCTS; however, Male discloses (see, for example, FIG. 1, and column 4, lines 35-37) a chip package comprising a thermal sensor including a diode 120.  It would have been obvious to one of ordinary skill in the art to have the first temperature sensor being an on-chip temperature sensor diode and the second temperature sensor being an OCTS in order to use a low cost semiconductor device like a diode for temperature sensing, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 24, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815